AO 154 (10/03) Substitution
                     Case   of Attorney
                               2:16-cv-00720-JAM-AC           Document 51 Filed 09/29/20 Page 1 of 1

                                    UNITED STATES DISTRICT COURT
                Eastern District                             District of        California

              Milorad Olic, et al.                                         CONSENT ORDER GRANTING
                                           Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                           v.
             Joe Lizarraga, et al.
                                                                           CASE NUMBER: 2:16-cv-0720 JAM-AC
                                        Defendant (s),

           Notice is hereby given that, subject to approval by the court, Joe Lizarraga                                                   substitutes
                                                                                                       (Party (s) Name)

                      Michael A. Terhorst                                  , State Bar No.       164679                    as counsel of record in place
                         (Name of New Attorney)

place of      David Goodwin                                                                                                                             .
                                                       (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:              Beeson Terhorst, LLP
           Address:                510 Bercut Drive, Suite V, Sacramento, CA 95811
           Telephone:              916-444-3400                                   Facsimile 916-444-3421
           E-Mail (Optional):      michael@beesonterhorst.com


I consent to the above substitution.                                                                   /S/ Joe Lizarraga
Date:         09/22/2020
                                                                                                            (Signature of Party (s))

I consent to being substituted.
Date:         09/24/2020                                                                           /S/ David Goodwin
                                                                                                   (Signature of Former Attorney (s))

I consent to the above substitution.
Date:         09/22/2020                                                                        /S/ Michael A. Terhorst
                                                                                                         (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:         09/29/2020
                                                                                                                    Judge



[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
